936 So. 2d 769 (2006)
S.V.S., a Child, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-2681.
District Court of Appeal of Florida, Fifth District.
September 1, 2006.
*770 James S. Purdy, Public Defender, and Robert E. Wildridge, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Allison Leigh Morris, Assistant Attorney General, Daytona Beach, for Appellee.
GRIFFIN, J.
We affirm the appealed disposition order in all respects except for the imposition of a $65 cost pursuant to section 939.185, Florida Statutes (2005). The supreme court recently decided V.K.E. v. State, 934 So. 2d 1276 (Fla. 2006), which the State acknowledges applies to this issue. We vacate the $65 cost imposed.
AFFIRMED; VACATE COST.
PALMER and LAWSON, JJ., concur.